

116 HR 6793 IH: Pandemic Production Act
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6793IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mrs. Trahan (for herself, Mr. Pappas, and Mr. Malinowski) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize the Secretary of Health and Human Services to create, maintain, protect, expand, or restore domestic industrial base capabilities essential for pandemic preparedness, and for other purposes.1.Short titleThis Act may be cited as the Pandemic Production Act.2.Expansion of productive capacity and supply related to pandemic preparedness(a)Secretarial Authorization for Pandemic Preparedness(1)In generalTo create, maintain, protect, expand, or restore domestic industrial base capabilities essential for pandemic preparedness, the Secretary shall make provision—(A)for purchases of or commitments to purchase essential medical technology, including vaccines, and related materials, including personal protective equipment;(B)for the encouragement of production of essential medical technology and related materials;(C)for the development and maintenance of production capabilities; and(D)for the increased use of emerging technologies in biological, chemical, and radiological security program applications and the rapid transition of emerging technologies—(i)from Government-sponsored research and development to commercial applications; and(ii)from commercial research and development to pandemic preparedness applications.(2)Secretarial determinationsExcept as provided in paragraph (4), the Secretary may not execute a contract under this subsection unless the Secretary determines, with appropriate explanatory material and in writing to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives, that— (A)the essential medical technology or related materials is essential to the pandemic response strategy of the United States;(B)without Secretarial action under this section, the United States industry cannot reasonably be expected to provide consistently the capability for the needed essential medical technology or related materials in a timely manner; and(C)purchases, purchase commitments, or other action pursuant to this section are the most cost effective, expedient, and practical alternative method for meeting the need.(3)Notification to Congress of shortfall(A)In generalExcept as provided in paragraph (4), the Secretary shall provide written notice to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives of a domestic industrial base shortfall prior to taking action under this subsection to remedy the shortfall. The notice shall include the determinations made by the Secretary under paragraph (2).(B)Aggregate amountsIf the taking of any action under this subsection to correct a domestic industrial base shortfall would cause the aggregate outstanding amount of all such actions for such shortfall to exceed $5,000,000 within a five year period, the action or actions may be taken only after the 30-day period following the date on which the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives have been notified in writing of the proposed action.(4)Waiver authorizedThe Secretary may waive the requirements of paragraphs (1) through (3) during a period of national emergency declared by an Act of Congress or the President.(b)Secretarial findings(1)In generalThe Secretary may take the actions described in paragraph (2), if the Secretary finds—(A)under generally fair and equitable ceiling prices, for any raw or nonprocessed material, there will result a decrease in supplies from high-cost sources of such material, and that the continuation of such supplies is necessary to carry out the objectives of this section; or(B)an increase in cost of transportation is temporary in character and threatens to impair maximum production or supply in any area at stable prices of any materials.(2)Subsidy payments authorizedUpon a finding under paragraph (1), the Secretary may make provision for subsidy payments on any such domestically produced material in such amounts and in such manner (including purchases of such material and its resale at a loss), and on such terms and conditions, as the Secretary determines to be necessary to ensure that supplies from such high-cost sources are continued, or that maximum production or supply in such area at stable prices of such materials is maintained, as the case may be.(c)Incidental AuthorityThe procurement power granted to the Secretary by this section shall include the power to transport and store and have processed and refined any materials procured under this section.(d)Installation of equipment in industrial facilitiesIf the Secretary determines that such action will aid the pandemic response strategy of the United States, the Secretary is authorized—(1)to procure and install additional equipment, facilities, processes, or improvements to plants, factories, and other industrial facilities owned by the Federal Government;(2)to procure and install equipment owned by the Federal Government in plants, factories, and other industrial facilities owned by private persons;(3)to provide for the modification or expansion of privately owned facilities, including the modification or improvement of production processes; and(4)to sell or otherwise transfer equipment owned by the Federal Government and installed under this subsection to the owners of such plants, factories, or other industrial facilities.(e)Excess essential medical technology, including vaccines, and related materials, including personal protective equipmentNotwithstanding any other provision of law to the contrary, essential medical technology, including vaccines, and related materials, including personal protective equipment acquired pursuant to this section which, in the judgment of the Secretary, are excess to the needs of programs under this section, shall be transferred to the Strategic National Stockpile, when the Secretary deems such action to be in the public interest.(f)SubstitutesWhen, in the judgement of the Secretary, it will aid pandemic preparedness, the Secretary may make provision for the development of substitutes for strategic and critical materials, critical components, critical technology items, and other industrial resources.(g)Pandemic Production Act Fund(1)Establishment of FundThere is established in the Treasury of the United States a separate fund to be known as the Pandemic Production Act Fund (in this subsection referred to as the Fund).(2)Moneys in FundThere shall be credited to the Fund—(A)all moneys appropriated for the Fund, as authorized by subsection (i); and(B)all moneys received by the Fund on transactions entered into pursuant to this section.(3)Use of FundThe Fund shall be available to carry out the provisions and purposes of this section subject to the limitations set forth in this section and in appropriations Acts.(4)Duration of FundMoneys in the Fund shall remain available until expended.(5)Fund managerThe Secretary shall designate a Fund manager. The duties of the Fund manager shall include—(A)determining the liability of the Fund in accordance with paragraph (6);(B)ensuring the visibility and accountability of transactions engaged in through the Fund; and(C)reporting to the Congress regarding activities of the Fund—(i)quarterly, with respect to the previous quarter; or(ii)weekly, during a period of national emergency declared by an Act of Congress or the President, with respect to the previous week.(6)Liabilities against FundWhen any agreement entered into pursuant to this section imposes any contingent liability upon the United States, such liability shall be considered an obligation against the Fund.(h)Delegation of authorityThe Secretary may only delegate authority under this section to the Assistant Secretary for Preparedness and Response and such Assistant Secretary may not further delegate such authority.(i)Authorization of AppropriationsThere is authorized to be appropriated such sums as may be necessary for fiscal year 2020 and each fiscal year thereafter for the carrying out of the provisions and purposes of this section.(j)DefinitionsFor purposes of this section, the following definitions shall apply:(1)Critical componentThe term critical component includes such components, subsystems, systems, and related special tooling and test equipment essential to the production, repair, maintenance, or operation of biological, chemical, and radiological security program applications or other items of equipment identified by the Secretary as being essential to the execution of a pandemic response strategy of the United States.(2)Critical technologyThe term critical technology includes any technology designated by the Secretary to be essential to the execution of a pandemic response strategy of the United States.(3)Critical technology itemThe term critical technology item means materials directly employing, derived from, or utilizing a critical technology.(4)Domestic industrial baseThe term domestic industrial base means domestic sources which are providing, or which would be reasonably expected to provide, materials or services to meet national pandemic response requirements during peacetime or national emergency.(5)Domestic sourceThe term domestic source means a business concern—(A)that performs in the United States substantially all of the research and development, engineering, manufacturing, and production activities required of such business concern under a contract with the United States relating to a critical component or a critical technology item; and(B)that procures from business concerns described in subparagraph (A) substantially all of any components and assemblies required under a contract with the United States relating to a critical component or critical technology item.(6)FacilitiesThe term facilities includes all types of buildings, structures, or other improvements to real property (but excluding farms, churches or other places of worship, and private dwelling houses), and services relating to the use of any such building, structure, or other improvement.(7)Industrial resourcesThe term industrial resources means materials, services, processes, or manufacturing equipment (including the processes, technologies, and ancillary services for the use of such equipment) needed to establish or maintain an efficient and modern national pandemic response industrial base.(8)MaterialsThe term materials includes—(A)any raw materials (including minerals, metals, and advanced processed materials), commodities, articles, components (including critical components), products, and items of supply; and(B)any technical information or services ancillary to the use of any such materials, commodities, articles, components, products, or items.(9)Pandemic Response Strategy of the United StatesThe Secretary shall defined the term pandemic response strategy of the United States.(10)PersonThe term person includes an individual, corporation, partnership, association, or any other organized group of persons, or legal successor or representative thereof, or any State or local government or agency thereof.(11)SecretaryThe term Secretary means the Secretary of Health and Human Services. (12)ServicesThe term services includes any effort that is needed for or incidental to—(A)the development, production, processing, distribution, delivery, or use of an industrial resource or a critical technology item;(B)the construction of facilities; or(C)the movement of individuals and property by all modes of civil transportation.